Exhibit 10.216

 

SECOND AMENDMENT TO LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AGREEMENT (the “Amendment”), dated as of June 30,
2005, is made by and among SPOTLIGHT HEALTH, INC., (the “Borrower”),
PHARMACEUTICAL PRODUCT DEVELOPMENT, INC., (the “Guarantor”) and BANK OF AMERICA,
N.A. (the “Bank”).

 

RECITALS:

 

A. The Borrower, the Guarantor and the Bank entered into that certain Loan
Agreement, dated as of July 1, 2003, as amended as of July 1, 2004 (the “Loan
Agreement”).

 

B. The Borrower, the Guarantor and the Bank have agreed to amend the Loan
Agreement as set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. The Loan Agreement is hereby amended as follows:

 

(a) The definition of “Guaranteed Obligations” in Section 1.01 of the Loan
Agreement is amended by (i) deleting the semi-colon at the end of subsection (a)
thereof and replacing it with a period, (ii) deleting the word “and” at the end
of subsection (a) thereof, and (iii) deleting subsection (b) thereof.

 

(b) The definition of “Termination Date” in Section 1.01 of the Loan Agreement
is amended in its entirety so that such definition now reads as follows:

 

“Termination Date” means September 30, 2006, or such later date as to which the
Bank may agree in its sole discretion.

 

(c) The first sentence of Section 2.1 of the Loan Agreement is amended in its
entirety so that such sentence now reads as follows:

 

During the Commitment Period, subject to the terms and conditions hereof, the
Bank agrees to make revolving loans to the Borrower upon request in an aggregate
principal amount of up to TWO MILLION DOLLARS ($2,000,000) at any time
outstanding; provided, however, such amount shall be reduced by (a) $250,000 on
September 30, 2005, (b) $250,000 on December 31, 2005, (c) $500,000 on March 31,
2006, (d) $500,000 on June 30, 2006 and (e) $500,000 on September 30, 2006
(hereinafter such $2,000,000 amount as reduced from time to time shall be
referred to as the “Committed Amount”).



--------------------------------------------------------------------------------

(d) Section 2.4 is amended by adding the following sentence thereto:

 

If at any time the outstanding principal balance of the Loans shall exceed the
Committed Amount, the Borrower shall immediately repay the Loans in an amount
which is sufficient to reduce such excess.

 

(e) Section 2 is further amended by adding the following Section 2.14 thereto:

 

2.14. Cash Management.

 

(a) On or before July 15, 2005, the Borrower shall (i) establish a lockbox under
the control of the Bank (the “Lockbox”) to which all account debtors of the
Borrower (the “Account Debtors”) shall forward payments on all accounts
receivable of the Borrower (the “Accounts”), other than electronic transfers,
which shall be forwarded to the Collections Account (as defined below), (ii)
establish a deposit account maintained by the Borrower at the Bank to which all
collections, deposits and other payments on or with respect to the Accounts of
the Borrower shall be made pursuant to the terms hereof, to which only the Bank
shall have access (the “Collections Account”) and (iii) notify all Account
Debtors on all Accounts to forward payment on the Accounts to the Lockbox;
provided, however, that the Bank shall have the right to directly contact the
Account Debtors at any time to ensure that payments on such accounts are
directed to the Lockbox. The Borrower shall execute and deliver to the Bank all
documents, instruments, notices and agreements required by the Bank to establish
the Lockbox and Collections Account and to notify the Account Debtors as
contemplated herein (collectively, the “Lockbox Documents”). The Lockbox
Documents shall be in form and content reasonably acceptable to the Bank and the
Guarantor. The Borrower shall pay all of the Bank’s standard fees and charges in
connection with the Lockbox and the Collections Account as such fees and charges
may change from time to time. All payment items received by the Borrower on
Accounts shall be held by the Borrower in trust for the Bank and not commingled
with the Borrower’s funds and shall be deposited promptly by the Borrower to the
Collections Account. All such items shall be the exclusive property of the Bank
upon the earlier of the receipt thereof by the Bank or by the Borrower. The
Borrower hereby grants to the Bank a security interest in and lien upon all
items and balances held in the Lockbox and the Collections Account as collateral
for all obligations of the Borrower to the Bank whether now or hereafter
incurred including, without limitation, all obligations of the Borrower to the
Bank hereunder and under the Note (the “Obligations”).

 

(b) The Borrower hereby irrevocably appoints the Bank (and any duly authorized
Person designated by the Bank) as the Borrower’s attorney-in-fact to endorse the
Borrower’s name on any checks, drafts, money orders or other media of payment to
the Borrower which come into

 

2



--------------------------------------------------------------------------------

the Bank’s possession or control; this power being coupled with an interest is
irrevocable so long as any of the Obligations remain outstanding. Such
endorsement by the Bank under power of attorney shall, for all purposes, be
deemed to have been made by the Borrower (prior to any subsequent endorsement by
the Bank) in negotiation of the item.

 

(f) Section 3 is amended by adding the following Section 3.8 thereto:

 

3.8. Consent of Guarantor. Without the prior written consent of the Guarantor,
(i) the Bank and the Borrower will not increase the Committed Amount, renew or
extend the Loan, or amend or modify any Loan Document, (ii) the Bank will not
release or substitute any collateral for the Loan, and (iii) except for the
Committed Amount, the Borrower will not obtain any additional loans or credit
from the Bank, and the Bank will not extend any additional loans or credit to
the Borrower, which would constitute Guaranteed Obligations under this
Agreement; provided, however, if the Guarantor fails to perform any of its
obligations under Section 3 hereof, the consent of the Guarantor to the
foregoing actions shall not be required.

 

(g) Section 6.6 is amended by (i) deleting the word “and” at the end of
subsection (a) thereof, (ii) deleting the period at the end of subsection (b)
thereof and replacing it with a semi-colon followed by the word “and” and (iii)
adding the following subsection (c) thereto.

 

(c) obligations under that certain Reimbursement Agreement, dated as of June 30,
2005, by and between the Borrower and the Guarantor (the “Reimbursement
Agreement”).

 

(h) Section 6.7 is amended by adding the following subsection (c) thereto:

 

(i) Liens in favor of the Bank and Liens in favor of the Guarantor to secure
obligations of the Borrower to the Guarantor under the Reimbursement Agreement.

 

(j) Section 8.1 is amended by deleting the name “Fred Davenport” and the
telephone number “(910) 772-6956” as the name and telephone number of the
General Counsel of the Guarantor, and replacing such name and telephone number
with the name “Judd Hartman” and the telephone number “(910) 772-6928”.

 

2. Except as hereby modified, all the terms and provisions of the Loan Agreement
and exhibits thereto remain in full force and effect.

 

3. The Borrower and the Guarantor acknowledge and agree that there are no
defenses, setoffs or counterclaims available to them with respect to the
performance of their obligations under the Loan Agreement (including, without
limitation, the Guarantor’s obligations under Section 3 of the Loan Agreement).

 

3



--------------------------------------------------------------------------------

4. The Borrower and the Guarantor will execute such additional documents as are
reasonably requested by the Bank to reflect the terms and conditions of this
Amendment and will cause to be delivered such certificates, legal opinions and
other documents as are reasonably required by the Bank. In addition, the
Borrower and the Guarantor will pay all costs and expenses in connection with
the preparation, execution and delivery of the documents executed in connection
with this transaction, including, without limitation, the reasonable fees and
out-of-pocket expenses of special counsel to the Bank as well as any and all
filings and recording fees and stamp and other taxes with respect thereto and to
save the Bank harmless from any and all such costs, expenses and liabilities.

 

5. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Amendment to product or account for more than
one counterpart.

 

6. This Amendment and all other documents executed pursuant to the transactions
contemplated herein shall be deemed to be contracts made under, and for all
purposes shall be construed in accordance with, the internal laws and judicial
decisions of the State of North Carolina. The Borrower and the Guarantor hereby
submit to the jurisdiction and venue of the state and federal courts of North
Carolina for the purposes of resolving disputes hereunder and thereunder or for
purposes of collection.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their fully authorized officers as of the day and year first above written.

 

BORROWER:   SPOTLIGHT HEALTH, INC., a Delaware corporation     By:  

/s/ Tyler Spring for Spotlight Health

--------------------------------------------------------------------------------

    Name:   Tyler Spring     Title:   CFO GUARANTOR:  

PHARMACEUTICAL PRODUCT

DEVELOPMENT, INC., a North Carolina

corporation

    By:  

/s/ Fred B. Davenport, Jr.

--------------------------------------------------------------------------------

    Name:   Fred B. Davenport, Jr.     Title:   President

 

4



--------------------------------------------------------------------------------

BANK:   BANK OF AMERICA, N.A.,     a national banking association     By:  

/s/ J. Thomas Johnson, Jr.

--------------------------------------------------------------------------------

    Name:   J. Thomas Johnson, Jr.     Title:   Senior Vice President

 

5